 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ISRAEL IGLESIAS,                                  Case No. 1:19-cv-00836-DAD-JDP
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT CASE BE DISMISSED FOR FAILURE
13            v.                                        TO PROSECUTE AND FAILURE TO
                                                        COMPLY WITH A COURT ORDER
14    JOHN M. DOWBACK, et al.,
15                        Defendants.                   OBJECTIONS DUE IN FOURTEEN DAYS

16

17           Plaintiff is a state prisoner proceeding without counsel in this civil rights action pursuant

18   to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or applied to proceed in forma

19   pauperis. On August 21, 2019, I ordered plaintiff to do so, see ECF No. 7, but have received no

20   response.

21           The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a

22   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

23   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a court has a duty to

24   resolve disputes expeditiously. See Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642

25   (9th Cir. 2002).

26           In considering whether to dismiss a case for failure to prosecute, a court ordinarily

27   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

28   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

                                                   1
 1   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

 2   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

 3   F.2d 1421, 1423 (9th Cir. 1986)). The fourth factor weighs against dismissal. But dismissal

 4   would promote expeditious resolution, see Pagtalunan, 291 F.3d at 642, and would allow our

 5   overburdened court to more effectively manage the docket. Further delay increases the risk that

 6   memories will fade and evidence will be lost, and at this stage in the proceeding there is no

 7   satisfactory lesser sanction that would protect the court’s scarce resources. Therefore, I find that

 8   the first, second, third, and fifth factors weigh in favor of dismissal, and I recommend dismissal

 9   without prejudice on that basis.

10   FINDINGS AND RECOMMENDATIONS

11            I recommend that the case be dismissed for plaintiff’s failures to prosecute and comply

12   with a court order. I submit these findings and recommendations to the U.S. district judge

13   presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen

14   days of the service of the findings and recommendations, the parties may file written objections to

15   the findings and recommendations with the court and serve a copy on all parties. The document

16   containing the objections must be captioned “Objections to Magistrate Judge’s Findings and

17   Recommendations.” The presiding district judge will then review the findings and

18   recommendations under 28 U.S.C. § 636(b)(1)(C).

19
     IT IS SO ORDERED.
20
21
     Dated:      October 29, 2019
22                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25   No. 205
26
27

28

                                                  2
